Citation Nr: 9930810	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-27 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) denying the appellant's application for 
nonservice connected disability benefits based on the finding 
that the appellant had no legal entitlement to such a 
benefit.  





In November 1997 the Board remanded the issue of entitlement 
to non-service-connected pension benefits for further 
development.  The appellant had alleged service as an Old 
Philippine Scout and the Board remanded the case for 
verification of such service.  The case has been returned to 
the Board for further appellate review.  

While the claims file contains an appointment of a service 
organization; namely, The American Legion, as the appellant's 
representative, the Board notes that both the local 
representative and the representative at the Board have 
declared the appointment to be null and void.  


FINDINGS OF FACT

1.  The United States Army Reserve Personnel Center has 
certified that the appellant had no service as a member of 
the Army of the United States (AUS), or the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

2.  The United States Army Reserve Personnel Center has 
certified that the appellant had no service in the United 
States Army as a member of the Old Philippine Scouts.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met as a matter of law; the appellant 
is not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An application for compensation or pension was submitted in 
February 1997.  In his application, the appellant stated that 
he had served in the military from August 1942 to November 
1945.  He stated that he served in the 121st Infantry 
Regiment.  

An appointment and mission order was received by the RO in 
February 1997.  The order, dated April 1972, was addressed to 
the appellant and referred to him as being a major in the 
Central Intelligence Service.  It stated that, effective the 
date of the letter, the appellant would be assigned as 
intelligence service of the "121 ST INF. REGIMENT."  

In March 1997 the RO submitted a request to the United States 
Army Reserve Personnel Center (ARPERCEN) to verify the 
service of the appellant.  In April 1997 ARPERCEN responded 
that that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In May 1997 the appellant submitted a statement received by 
the RO in June 1997 which contended that he had military 
status as a recognized Old Philippine Scout in the AUS.  The 
appellant submitted a Certificate of Service in support which 
indicated that the appellant served in the Walter Cushing 
Guerillas attached to the 121st Infantry, P.S., AUS from 
August 1942 to November 1945.  

In August 1998 the RO submitted a request to the ARPERCEN to 
verify the service of the appellant.  The RO specifically 
asked for any evidence that the appellant had recognized 
service in the United States Army as a member of the Old 
Philippine Scouts.  Attached with this request was the 
appellant's Certification of Service in the Walter Cushing 
Guerillas.  In March 1999 ARPERCEN responded that the 
appellant had no evidence of service as a member of the Old 
Philippine Scouts.  

In February 1999 the RO submitted a second request to the 
ARPERCEN to verify whether the appellant had recognized 
service in the United States Army as a member of the Old 
Philippine Scouts.  

In May 1999 ARPERCEN responded that the appellant had no 
evidence of service in the United States Army as a member of 
the Old Philippine Scouts.  

In May 1999 the RO received an affidavit in support of the 
appellant's claim.  The affiant stated that he was commander 
of the 121st Infantry Regiment 9th Division, PS-AUS-Central 
Luzon.  The affiant stated that he personally knew the 
appellant as a former comrade in arms in the same unit in 
1945.  He noted that the appellant had been inducted into 
service in July 1942 as a recognized guerilla, and thereafter 
was attached to the 121st Infantry Regiment, 9th Division, Old 
Philippine Scouts where he served as a typist.

Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).

One who has not provided evidence of valid military service, 
such as the appellant in the instant case, never attains the 
status of appellant.  Consequently, VA is not obliged to 
determine whether there exists a well-grounded claim, nor 
obliged to assist him in developing facts pertinent to his 
contentions.  Aguilar, supra.

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. § 
3.1(d) (1999).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991);  38 C.F.R. § 3.6 (1999).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).  




The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (1999).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 

(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).  However, when the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.  


The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

In the instant case, the RO forwarded the service information 
provided by the appellant to the appropriate service 
department.  The RO sent a general request in March 1997.  

In April 1997, the service department responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The RO sent more specific requests regarding possible service 
as an Old Philippine Scout in August 1998 and February 1999.  

In March 1999 the service department responded that there was 
no evidence of service of the appellant as a member of the 
Old Philippine Scouts.  In May 1999 the service department 
responded that there was no evidence that the appellant had 
recognized in the United States Army as a member of the Old 
Philippine Scouts.  

The appellant subsequently submitted an affidavit which 
essentially re-states the information he provided in his 
application and in the Certification of Service; information 
which has already been considered by the service department.  
They do not indicate any other basis on which to request a 
re-verification from the service department, such as a 
contention that the appellant was misidentified in the prior 
certification or that his name had been spelled incorrectly.  

The service department's determination that the appellant did 
not serve as a member of either the Philippine Commonwealth 
Army, including the recognized guerrillas, or as an Old 
Philippine Scout in the service of the United States Armed 
Forces, is binding upon the Board.  

The additional documents provided by the appellant do not 
include any relevant information which was not forwarded to 
ARPERCEN for verification.  There is no additional evidence 
of record which would warrant asking the service department 
to verify the alleged service again.  Sarmiento v. Brown, 7 
Vet. App. 80 (1994).  The claim for entitlement to 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must, therefore, be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Eligibility for VA benefits is not established and the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

